Exhibit 10.10

CLEARWATER PAPER CORPORATION

DEFERRED COMPENSATION PLAN FOR DIRECTORS

Effective December 16, 2008



--------------------------------------------------------------------------------

CLEARWATER PAPER CORPORATION

DEFERRED COMPENSATION PLAN FOR DIRECTORS

Effective December 16, 2008

1. ESTABLISHMENT AND PURPOSE.

(a) The Clearwater Paper Corporation Deferred Compensation Plan for
Directors was adopted effective December 16, 2008, by the Board of Directors of
Clearwater Paper Corporation to provide Directors of Clearwater Paper
Corporation an opportunity to defer payment of their Director’s Fees. The Plan
is also intended to establish a method of paying Director’s Fees, which will
assist the Corporation in attracting and retaining persons of outstanding
achievement and ability as members of the Board of Directors of the Corporation.

(b) Deferred Equity-Based Awards, as defined herein, are subject to the terms
and conditions of this Plan.

(c) The Plan is intended to comply with the requirements of Section 409A of the
Code.

2. DEFINITIONS.

(a) “Affiliate” means any other entity which would be treated as a single
employer with the Corporation under Section 414(b) or (c) of the Code.

(b) “Beneficiary” means the person or persons designated by the Director to
receive payment of the Director’s Deferred Compensation Account in the event of
the death of the Director.

(c) “Board” and “Board of Directors” means the board of directors of the
Corporation.

(d) “Code” means the Internal Revenue Code of 1986, as amended.

(e) “Committee” means the Nominating and Corporate Governance Committee of the
Board.

(f) “Corporation” means Clearwater Paper Corporation, a Delaware corporation.

(g) “Deferred Compensation Account” means the bookkeeping account established
pursuant to section 6 on behalf of each Director who elects to participate in
the Plan.

(h) “Deferred Equity-Based Award” means an award of Director compensation
payable on a deferred basis in the form of Stock Units under the Plan and
without regard to a Director’s election to participate and defer Director’s Fees
under the Plan.

 

1



--------------------------------------------------------------------------------

(i) “Director” means a member of the Board of Directors who is not an employee
of the Corporation or any subsidiary thereof.

(j) “Director’s Fees” means the amount of compensation paid by the Corporation
to a Director for his or her services as a Director, including an annual
retainer and any amount payable for attendance at a Board meeting or any Board
committee meeting. “Director’s Fees” shall not include Deferred Equity-Based
Awards, or any reimbursement by the Corporation of expenses incurred by a
Director incidental to attendance at a Board meeting or a Board committee
meeting or of any other expense incurred on behalf of the Corporation.

(k) A Director shall be considered “Disabled” if the Director is unable to
engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than twelve
months.

(l) “Distribution” means the distribution by Potlatch Corporation to its
stockholders of all of the outstanding shares of the common stock of the
Corporation then owned by Potlatch Corporation, pursuant to the Separation and
Distribution Agreement between Potlatch Corporation and the Corporation.

(m) “Dividend Equivalent” means an amount equal to the cash dividend paid on an
outstanding share of the Corporation’s common stock. Dividend Equivalents shall
be credited to Stock Units as if each Stock Unit were an outstanding share of
the Corporation’s common stock, except that Dividend Equivalents shall also be
credited to fractional Stock Units.

(n) “Plan” means the Clearwater Paper Corporation Deferred Compensation Plan for
Directors.

(o) “Separation from Service” means termination of a Director’s service as a
non-employee member of the Board consistent with Code Section 409A and the
regulations promulgated thereunder. The Plan is intended to be a Plan provided
to directors, and in accordance with applicable regulations, a Director shall be
treated as having Separation from Service for purposes of this Plan on the later
of the date that the Director ceases to serve on the Board of Directors of the
Corporation or an Affiliate and the Director is not an independent contractor to
the Corporation or an Affiliate. Continued service as an employee of the
Corporation or an Affiliate shall not affect whether a Director has incurred a
Separation from Service under this Plan.

(p) “Stock Units” means the deferred portion of Director’s Fees, which is
converted into units denominated in shares of the Corporation’s common stock,
and Deferred Equity-Based Awards credited as units denominated in shares of the
Corporation’s common stock.

(q) “Value” means the closing price of the Corporation’s common stock as
reported in the New York Stock Exchange, Inc., composite transactions reports
for the Valuation Date.

(r) “Valuation Date” means, for the purpose of Section 6 or 7, the date on which
Director’s Fees or Dividend Equivalents are converted into Stock Units pursuant
to Section 6 or 7 and, for purposes of Section 8, the last trading day of the
month preceding the month in which Stock Units are converted into cash for
purposes of Section 8.

 

2



--------------------------------------------------------------------------------

(s) “Year” shall mean the calendar year.

3. ELIGIBILITY

Each Director who receives Director’s Fees for service on the Board of Directors
shall be eligible to participate in the Plan. A Director who receives a Deferred
Equity-Based Award credited under the Plan shall participate in the Plan.

4. PARTICIPATION FOR DIRECTOR’S FEES.

In order to participate in the Plan with respect to Director’s Fees for a
particular Year, a Director must file a deferral election with the Secretary of
the Corporation prior to January 1 of such Year; provided, however, that in the
case of a newly elected or appointed Director an election to participate shall
be effective for the Year in which the Director is first elected or appointed if
it is filed no later than thirty days following the date of the Director’s
election or appointment to the Board. Any initial election filed by a newly
elected or appointed Director shall apply only to Director’s Fees earned after
the effective date of the election. A new Director who does not elect to make
deferrals of Director’s Fees during the initial thirty-day election period may
not later elect to make deferrals of Director’s Fees for the calendar year of
his or her initial eligibility. If a payment of Director’s Fees (such as annual
retainer fees or fees for serving as Chairman of a Committee) are due for
services performed over a period of time which includes the period both before
and the period after the date of the election, the election will apply to an
amount equal to the total amount of the Director’s Fee paid for such performance
period multiplied by the ratio of the number of days remaining in the
performance period after the election over the total number of days in the
performance period.

5. DEFERRAL ELECTION.

A Director who elects to participate in the deferral of Director’s Fees under
the Plan shall file a deferral election on a form, which shall indicate:

(a) The amount or percentage of Director’s Fees that such Director elects to
defer pursuant to the terms of the Plan. This election shall apply to amounts
deferred under the Plan until modified by the Director. The Director shall
notify the Secretary of the Corporation in writing of any such modification,
which shall apply solely to amounts deferred with respect to Years following the
Year in which the modification is made;

(b) The Year in which payment of the Director’s Deferred Compensation Account
and/or Stock Units attributable to the Director’s deferral shall commence;
provided however, that payments shall commence no later than the Year following
the Year in which the Director attains age 72 and, in the case of Stock Unit
payments, to the extent that the Committee reasonably determines that earlier
payment would result in a violation of Federal securities laws, payment shall be
made no earlier than six months after the last date on which Director’s Fees
have been converted into Stock Units on behalf of the Director (except in the
case of payments made following the Director’s death, Disability or Separation
from Service);

 

3



--------------------------------------------------------------------------------

(c) Whether the payment of such Director’s Deferred Compensation Account is to
be made in a single lump sum or in a series of approximately equal installments
over a period of years specified by the Director (but in no event more than
fifteen years). For purposes of the Plan, installment payments shall be treated
as a single distribution under Section 409A of the Code;

(d) Whether the percentage deferral election shall be effective only with
respect to Director’s Fees paid for the Year in which the Director’s
participation in the Plan is to commence as determined pursuant to Section 4
above or shall apply with respect to Director’s Fees paid for that Year and all
subsequent Years until revoked or modified by the Director, it being intended
that a Director shall have only one election in effect with respect to the Year
during which payment is to commence and the form of the payment for all amounts
deferred under the Plan. Changes to the Year of commencement and form of payment
may be made only in accordance with the rules of Section 5(f), below. The
Director shall notify the Secretary of the Corporation in writing of any such
revocation or modification of a deferral election or permitted new election with
respect to the time or form of payment, which elections shall apply solely to
amounts deferred with respect to Years following the Year in which the
revocation, modification or new payment election is made; and

(e) The percentage of the Director’s Fees deferred pursuant to the election,
which is to be converted into Stock Units. This election shall apply to the Year
in which the Director’s participation in the Plan commences and to all
subsequent Years until modified by the Director. The Director shall notify the
Secretary of the Corporation in writing of any such modification, which shall
apply solely to amounts deferred with respect to years following the Year in
which the modification is made.

(f) Notwithstanding any provision herein to the contrary, a Director or former
Director may revoke a previous election and make a new election as to the time
and form of distribution under the Plan. Such new election shall take effect
12 months after it is filed with the Secretary of the Corporation and shall
apply only to that portion of the Director’s or former Director’s Deferred
Compensation Account and/or Stock Units scheduled to be paid more than 12 months
after the date the election is filed with the Secretary of the Corporation;
provided, however, that the newly scheduled distribution date must be at least 5
years later than the originally scheduled distribution date.

6. TREATMENT OF DEFERRED ACCOUNTS.

(a) Upon receipt of a duly filed deferral election, the Corporation shall
establish a Deferred Compensation Account to which shall be credited an amount
equal to that portion of the Director’s Fees which would have been payable
currently to the Director but for the terms of the deferral election and which
is not converted into Stock Units. If the deferral election includes an election
to convert a percentage of the Director’s Fees deferred pursuant to the election
into Stock Units, the number of full and fractional Stock Units shall be
determined by dividing the amount subject to such an election by the Value of
the Corporation’s common stock on the Valuation Date.

 

4



--------------------------------------------------------------------------------

Director’s Fees shall be credited to Director’s Deferred Compensation Account or
converted into Stock Units on a quarterly basis as follows:

(i) The deferred portion of one-fourth of the annual retainer fee (other than
the portion to be credited to Stock Units) shall be credited to a Director’s
Deferred Compensation Account as of the first day of each calendar quarter;

(ii) The deferred portion of the fee for any meeting of the Board or any
committee thereof (other than the portion to be credited to Stock Units) shall
be credited to a Director’s Deferred Compensation Account as of the first day of
the month following the date of such meeting;

(iii) The deferred portion of one-fourth of the annual retainer fee which is to
be credited as Stock Units shall be credited as Stock Units as of the first
trading day of the calendar quarter; and

(iv) The deferred portion of the fees for any meetings of the Board or any
committee thereof which are to be credited as Stock Units shall be accumulated
in the Participant’s Deferred Compensation Account and credited as Stock Units
on the first trading day of the next calendar quarter.

(b) Upon receipt of a Deferred Equity-Based Award by a Director, the Corporation
shall convert the award or credit the Director with a number of full and
fractional Stock Units as of the date of grant of the award or such other date
as provided under the terms of the award.

7. TREATMENT OF DEFERRED COMPENSATION ACCOUNT AND STOCK UNITS DURING DEFERRAL
PERIOD.

(a) Deferred Compensation Account. Interest shall be credited on the balance of
each Director’s Deferred Compensation Account commencing with the date as of
which any amount is credited to the Deferred Compensation Account and continuing
up to the last day of the quarter preceding the month in which payment of the
amounts deferred pursuant to the Plan is made. Such interest shall become a part
of the Deferred Compensation Account and shall be paid at the same time or times
as the balance of the Deferred Compensation Account. Such interest shall be
credited at 120% of the long-term applicable federal rate, with quarterly
compounding, as published under Section 1274(d) of the Code for the first month
of the calendar quarter.

(b) Stock Units. Dividend Equivalents shall be credited with respect to each
Stock Unit credited to a Director on each dividend record date. Such Dividend
Equivalents shall themselves be converted into Stock Units as of the dividend
payment by dividing the amount of the Dividend Equivalents by the Value of the
Corporation’s Common Stock as of the dividend payment date. Dividend Equivalents
shall be credited on Stock Units attributable to a deferral of Director’s Fees
and, except as otherwise provided by the terms of a Deferred Equity-Based Award,
Stock Units attributable to Deferred Equity-Based Awards.

(c) Effect of Certain Transactions. In the event that there occurs a dividend or
other distribution of shares of the Corporation’s common stock (“Shares”), a
dividend in the form of

 

5



--------------------------------------------------------------------------------

cash or other property that materially affects the fair market value of the
Shares, a stock split, a reverse stock split, a split-up, a split-off, a
spin-off, a combination or subdivision of Shares or other securities of the
Corporation, an exchange of Shares for other securities of the Corporation, or a
similar transaction or event that materially affects the fair market value of
the Shares, the Committee, in order to prevent diminution or enlargement of the
benefits or potential benefits intended to be made available under the Plan,
shall make appropriate adjustments in the number of each Director’s Stock Units
determined as of the date of such occurrence.

8. FORM AND TIME OF PAYMENT OF DEFERRED COMPENSATION ACCOUNT.

Payment of a Director’s Deferred Compensation Account shall be made or commence
to be made in cash prior to January 31 in each year in which a payment is to be
made in accordance with the Director’s deferral election. Payment of a
Director’s Stock Units attributable to a deferral of Director’s Fees shall also
be made at such time except that, if the applicable January 31 occurs within the
six-month period beginning on the last date on which Director’s Fees have been
converted into Stock Units on behalf of the Director and to the extent the
Committee reasonably determines that earlier payment would result in a violation
of Federal securities laws, then payment of the Director’s Stock Units shall be
made on the last day of the month in which such six-month period expires.
Notwithstanding the previous sentence, Stock Unit payments shall be made
following the Director’s death, Disability or the date the Director Separates
from Service, without regard to whether such six- month period has expired. A
Director shall continue to be credited with Dividend Equivalents during any such
delay in payment. For the purpose of payment, Stock Units attributable to
deferred Director’s Fees shall be converted to cash based on the Value of the
Corporation’s common stock on the applicable Valuation Date.

In the case of a Director who has both a Deferred Compensation Account and Stock
Units, if a partial distribution of a deferred portion of Director’s Fees is to
be made and if the Director’s Stock Units are immediately payable in accordance
with the previous paragraph, payment shall be made partially from the Director’s
Deferred Compensation Account and partially from Stock Units, in proportion to
the relative size of the Deferred Compensation Account and the Stock Units. If
the Director’s Stock Units are not immediately payable in accordance with the
previous paragraph, the partial payment shall be made entirely from the
Director’s Deferred Compensation Account.

Except as otherwise provided by the terms of a Deferred Equity-Based Award,
payment of a Director’s Stock Units attributable to Deferred Equity-Based Awards
shall be made in a single lump sum not later than the last day of the first full
month beginning after the date of the Director’s Separation from Service, and
Stock Units attributable to Deferred Equity-Based Awards shall be converted to
cash based on the Value of the Corporation’s common stock on the applicable
Valuation Date.

Notwithstanding any other provision of the Plan to the contrary:

(a) No distribution shall be made from the Plan that would constitute an
impermissible acceleration of payment as defined in Section 409A(a)(3) of the
Code and regulations promulgated thereunder; and

 

6



--------------------------------------------------------------------------------

(b) To the extent Code Section 409A(a)(2)(B), which applies to certain
“specified employees,” is applicable to distributions to Directors under this
Plan, no payment shall be made by reason of a Separation of Service before the
date which, is six (6) months and one day following the Director’s Separation of
Service or the Director’s death, if earlier. Any payments which would otherwise
have been payable to a Director during the period of delay shall be made in a
lump sum following the end of such delay. A Director’s Accounts shall continue
to be credited with interest and Dividend Equivalents during the period of such
delay.

9. EFFECT OF DEATH OF PARTICIPANT.

Upon the death of a participating Director, all amounts, if any, remaining in
his or her Deferred Compensation Account and all Stock Units shall be
distributed to the Beneficiary designated by the Director. Such distribution
with respect to deferred Director’s Fees shall be made at the time or times
specified in the Director’s deferral election. If the designated Beneficiary
does not survive the Director or dies before receiving payment in full of the
Director’s Deferred Compensation Account and Stock Units, payment shall be made
to the estate of the last to die of the Director or the designated Beneficiary.

10. PARTICIPANT’S RIGHTS UNSECURED.

The interest under the Plan of any participating Director and such Director’s
right to receive a distribution of his or her Deferred Compensation Account and
Stock Units shall be an unsecured claim against the general assets of the
Corporation. The Deferred Compensation Account and Stock Units shall be
bookkeeping entries only and no Director shall have an interest in or claim
against any specific asset of the Corporation pursuant to the Plan.

11. STATEMENT OF DEFERRED COMPENSATION ACCOUNT AND STOCK UNITS.

The Secretary of the Corporation shall provide an annual statement of each
participating Director’s Deferred Compensation Account and Stock Units as soon
as practicable after the end of each calendar year.

12. NONASSIGNABILITY OF INTERESTS.

The interest and property rights of any Director under the Plan shall not be
subject to option nor be assignable either by voluntary or involuntary
assignment or by operation of law, including (without limitation) bankruptcy,
garnishment, attachment or other creditor’s process, and any act in violation of
this Section 12 shall be void.

13. ADMINISTRATION OF THE PLAN.

The Plan shall be administered by the Committee. In addition to the powers and
duties otherwise set forth in the Plan, the Committee shall have full power and
authority to administer and interpret the Plan, to establish procedures for
administering the Plan and to take any and all necessary action in connection
therewith. The Committee’s interpretation and construction of the Plan shall be
conclusive and binding on all persons.

 

7



--------------------------------------------------------------------------------

Within 30 days after a Change of Control (as defined in Section 16), the
Committee shall appoint an independent committee consisting of at least three
(3) current (as of the effective date of the Change of Control) or former
Corporation officers and directors, which shall thereafter administer all claims
for benefits under the Plan. Upon such appointment the Committee shall cease to
have any responsibility for claims administration under the Plan.

14. AMENDMENT OR TERMINATION OF THE PLAN.

(a) The Board may amend, suspend or terminate the Plan at any time. The
foregoing notwithstanding, the Plan may not be amended (including any amendment
to this Section 14) or terminated by the Board if such amendment or termination
would alter the provisions of this Section 14 or adversely affect or impair the
Director’s rights to receive payment with respect to the Director’s Deferred
Compensation Account or Stock Units.

(b) Except as provided in Section 14(c) or as otherwise permitted under
Section 409A of the Code, in the event of termination of the Plan, the
Directors’ Deferred Compensation Accounts and Stock Units may, in the Board’s
discretion, be distributed within the period beginning twelve months after the
date the Plan was terminated and ending twenty-four months after the date the
Plan was terminated, or pursuant to Section 8, if earlier. If the Plan is
terminated and Deferred Compensation Accounts and Stock Units are distributed,
the Board shall terminate all account balance non-qualified deferred
compensation plans with respect to all Directors and shall not adopt a new
account balance non-qualified deferred compensation plan for at least three
years after the date the Plan was terminated. A termination and liquidation of
the Plan under this Section 14(b) shall be made only in compliance with Treasury
Regulation Section 1.409A-3(j)(4)(ix)(c).

(c) The Board may terminate the Plan upon a corporate dissolution of the
Corporation that is taxed under Section 331 of the Code or with the approval of
a bankruptcy court pursuant to 11 U.S.C. Section 503(b)(1)(A), provided that the
Directors’ Deferred Compensation Accounts and Stock Units are distributed and
included in the gross income of the Directors by the latest of (i) the Year in
which the Plan terminates or (ii) the first Year in which payment of the
Deferred Compensation Accounts and Stock Units is administratively practicable.

15. SUCCESSORS AND ASSIGNS.

The Plan shall be binding upon the Corporation, its successors and assigns, and
any parent corporation of the Corporation’s successors or assigns.
Notwithstanding that the Plan may be binding upon a successor or assign by
operation of law, the Corporation shall require any successor or assign to
expressly assume and agree to be bound by the Plan in the same manner and to the
same extent that the Corporation would be if no succession or assignment had
taken place.

16. CHANGE OF CONTROL.

For purposes of the Plan, “Change of Control” shall mean

(a) Upon consummation of a merger or consolidation involving the Corporation (a
“Business Combination”), in each case, unless, following such Business
Combination,

 

8



--------------------------------------------------------------------------------

(i) all or substantially all of the individuals and entities who were the
beneficial owners, respectively, of the then outstanding shares of common stock
of the Corporation (the “Outstanding Common Stock”) and the then outstanding
voting securities of the Corporation entitled to vote generally in the election
of directors (the “Outstanding Voting Securities”) immediately prior to such
Business Combination beneficially own, directly or indirectly, more than 50% of,
respectively, the then outstanding shares of common stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors of the corporation or other entity
resulting from such Business Combination (including, without limitation, a
corporation or other entity which as a result of such transaction owns the
Corporation either directly or through one or more subsidiaries),

(ii) no individual, entity or group (within the meaning of Section 13(d)(3) or
14(d)(2) of the Securities Exchange Act of 1934, as amended (the “Exchange Act))
(a “Person”) (excluding any corporation or other entity resulting from such
Business Combination or any employee benefit plan (or related trust) sponsored
or maintained by the Corporation or any of its subsidiaries or such other
corporation or other entity resulting from such Business Combination)
beneficially owns, directly or indirectly, 30% or more of, respectively, the
then outstanding shares of common stock or common equity of the corporation or
other entity resulting from such Business Combination or the combined voting
power of the then outstanding voting securities of such corporation or other
entity except to the extent that such ownership is based on the beneficial
ownership, directly or indirectly, of Outstanding Common Stock or Outstanding
Voting Securities immediately prior to the Business Combination, and

(iii) at least a majority of the members of the board of directors or similar
governing body of the corporation or other entity resulting from such Business
Combination were members of the Board at the time of the execution of the
initial agreement, or of the action of the Board, providing for such Business
Combination; or

(b) On the date that individuals who, as of 11:59 p.m. (Pacific) on the date of
the Distribution, constitute the Board of Directors (the “Incumbent Board”)
cease for any reason to constitute at least a majority of the Board of
Directors; provided, however, that any individual who becomes a member of the
Board on or subsequent to the day immediately following the date of the
Distribution whose election, or nomination for election by the Corporation’s
stockholders, was approved by a vote of at least a majority of the members of
the Board then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for purposes of
this proviso, any such individual whose appointment to the Board occurs as a
result of an actual or threatened election contest with respect to the election
or removal of a member or members of the Board, an actual or threatened
solicitation of proxies or consents or any other actual or threatened action by,
or on behalf of, any Person other than the Incumbent Board; or

(c) Upon the acquisition on or after the date of the Distribution by any Person
of beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) of 30% or more of either (i) the then Outstanding Common Stock or
(ii) the combined voting power of the Outstanding Voting Securities; provided,
however, that the following acquisitions

 

9



--------------------------------------------------------------------------------

shall not be deemed to be covered by this paragraph (c): (A) any acquisition of
Outstanding Common Stock or Outstanding Voting Securities by the Corporation,
(B) any acquisition of Outstanding Common Stock or Outstanding Voting Securities
by any employee benefit plan (or related trust) sponsored or maintained by the
Corporation or (C) any acquisition of Outstanding Common Stock or Outstanding
Voting Securities by any corporation pursuant to a transaction which complies
with clauses (i), (ii) and (iii) of paragraph (a) of this Section; or

(d) Upon the consummation of the sale, lease or exchange of all or substantially
all of the assets of the Corporation; or

(e) Upon the approval by the stockholders of the Corporation of a complete
liquidation or dissolution of the Corporation.

 

10